Citation Nr: 0420124	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  02-12 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
fracture at L-4 with lumbar myositis, currently evaluated as 
20 percent disabling.  

2.  Entitlement to an increased rating for gouty arthritis of 
the left ankle, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Law Clerk



INTRODUCTION

The veteran served on active duty from February 1975 to April 
1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision from 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), is applicable to this 
appeal.  This law redefines the obligations of VA with 
respect to the duty to assist; the duty to obtain medical 
opinion(s) where necessary; and the enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

In July 2001, VA received the veteran's claims for increased 
ratings for his service connected lumbar spine disability and 
his left ankle disability, both of which are currently 
evaluated as 20 percent disabling.  In a February 2002 rating 
decision, the RO continued the 20 percent disability rating 
for the veteran's lumbar spine disability.  The 20 percent 
disability rating was also continued for the veteran's left 
ankle disability.  Dissatisfied with the percentage assigned, 
the veteran submitted a timely notice of disagreement.  The 
RO issued a statement of the case in June 2002.  

As the veteran's brief, dated in June 2004, correctly points 
out, the criteria for musculoskeletal disorders involving the 
spine have been revised.  In September 2002, the rating 
criteria for musculoskeletal disorders involving the spine 
were revised and they were revised again in September 2003.  
The veteran has not been afforded the opportunity for 
examination applying the revised criteria, nor has he been 
apprised of the change in regulations.  

A review of the claims folder reflects that the veteran has 
experienced attacks of gout in joints other than the left 
ankle.  Because gout is a systemic disease, the extent to 
which it affects the veteran's various joints must be 
determined.  VA outpatient treatment records dated in July 
2002 reveal that the veteran was seen complaining of right 
knee pain.  The assessment was acute gout attack.   

The most recent VA orthopedic examination was conducted in 
May 2003.  In the Board's opinion, the veteran should be 
afforded a more contemporaneous examination of the veteran's 
lumbar spine and left ankle and any other joint affected by 
gout, to include the examiner's review of the entire record, 
prior to a final adjudication of the veteran's claim.  See 
Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); Procelle v. 
Derwinski, 2Vet. App 629, 632 (1992).  

The Board notes that the RO's September 2001 correspondence 
pertaining to the requirements of VCAA did not specifically 
mention the veteran's claims.  That is, the correspondence 
failed to include that the veteran claims entitlement to an 
increased rating for a lumbar spine disability and a left 
ankle disability.  The RO should send the veteran a 
correspondence that specifically addresses the veteran's 
disabilities and claims for increased ratings.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, if VA has failed to specifically 
discuss the required notice to the veteran of the information 
and evidence necessary to substantiate his claim, to indicate 
what portion of any such information or evidence is to be 
provided by which party, and failed to discuss either the 
documents that it referenced, or any other document in the 
record, VA did not satisfy the standard set forth by the 
VCAA.  More specifically, VA has failed to adequately discuss 
their amended duty to notify the veteran regarding his claim 
for service connected benefits.  Moreover, VA failed to 
inform the veteran of which evidence VA will seek to provide 
and which evidence the veteran is responsible for providing, 
citing Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Consequently, a general letter addressing these provisions is 
insufficient.  The correspondence must be very specific as to 
what evidence the veteran is responsible for.   If VA failed 
to discuss the notice requirement, VA did not consider all 
applicable provisions of law and provide an adequate 
statement of reasons or bases for its decision.  See Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).  In the 
veteran's case, such notification to him has not met the 
standard required under the Quartuccio and Charles cases; 
therefore, this is a violation of due process that must be 
addressed before the Board can move forward with this claim.  

In view of the foregoing, this case is remanded for the 
following:  

1.  The RO should send the veteran a 
letter explaining VCAA, including the 
duty to assist and notification 
provisions contained therein.  In doing 
so, the letter should explain what, if 
any, information (medical or lay 
evidence) is necessary to substantiate 
the veteran's claims for entitlement to 
an increased rating for a lumbar spine 
disability and for gout.  A general form 
letter, prepared by the RO, not 
specifically addressing the disabilities 
and entitlement at issue, is not 
acceptable.  The letter should inform the 
veteran of which portion of the 
information and evidence is to be 
provided by the veteran and which part, 
if any, VA will attempt to obtain on 
behalf of the veteran.  

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers, VA or non-VA, who 
treated him for his lumbar spine and for 
gout.  After the veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtained 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard.  

3.  The RO is to arrange for the veteran 
to undergo VA orthopedic examination to 
determine the nature and extent of both 
his lumbar spine disability and his gout.  
It is of high importance that the 
veteran's entire claims file, to include 
the service medical records, be made 
available to, and be received by, the 
examiner for review in this case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  All 
appropriate tests and studies are to be 
performed and x-rays taken.  All medical 
findings are to be reported in detail.  

The orthopedic examination should include 
range of motion studies, expressed in 
degrees, with normal ranges provided for 
comparison purposes and X-rays of the 
veteran's the lumbar spine.  Further, the 
examiner should render specific findings 
as to whether during the examination 
there is objective evidence of pain on 
motion, weakness, excess fatigability, 
and /or lack of coordination associated 
with both of the veteran's disabilities.  
The examiner should attempt to identify 
any joint afflicted by gout, In addition, 
the examiner should indicate as to 
whether, and to what extent, the veteran 
experiences functional loss due to pain 
and/or flare-ups with repeated use of the 
pertinent joints involved.  To the extent 
possible, the examiner should express 
such functional loss in terms of 
additional degrees of limited motion for 
all joints examined.  After considering 
all of the symptoms attributable to the 
service connected disabilities, the 
examiner should provide an assessment of 
the severity of the conditions, i.e., the 
extent to which the disabilities 
interfere with the ability to obtain and 
retain substantially gainful employment.  

The examiner should indicate whether the 
gout is active or has chronic residuals, 
whether it causes any incapacitating 
episodes, or weight loss and anemia, 
All examination findings, along with the 
complete rationale for the opinions 
expressed, should be set forth in a type 
written report.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

5.  The RO must review the veteran's 
lumbar spine disability in accordance 
with the amended provisions for spine 
disabilities, which became effective in 
September 2002, and the amended 
provisions for spine disabilities, which 
became effective in September 2003.  

6.  Thereafter, the RO should 
readjudicate this claim.  The RO is 
advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefits sought 
on appeal remain denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  A reasonable 
period of time should be allowed for 
response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



